[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 6, 2007
                               No. 07-12272                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 03-00058-CR-4-RH/WCS

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                    versus

BRYCE JONATHAN WASIELAK,

                                                  Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                             (November 6, 2007)

Before ANDERSON, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Bryce Jonathan Wasielak appeals the district court’s order imposing an
additional 18 months’ supervised release as part of his sentence for violating his

original term of supervised release. After review, we affirm.

                                I. BACKGROUND

      In 2004, Wasielak pled guilty to conspiring to possess and sell stolen

vehicles, in violation of 18 U.S.C. §§ 371 and 2313, and was ordered to pay

restitution in the amount of $82,890.39. Wasielak was sentenced to 18 months’

imprisonment and 3 years’ supervised release. Wasielak completed his term of

imprisonment and began his supervised release in May 2006.

A.    Events During Supervised Release

      Under the conditions of his supervised release, Wasielak was prohibited

from committing any federal, state, or local crimes; unlawfully possessing or using

controlled substances; or owning or possessing a firearm, dangerous weapon, or

destructive device. Wasielak also was required to notify the probation officer at

least 10 days prior to changing his address and within 72 hours of being arrested or

questioned by law enforcement officers.

      On January 29, 2007, Wasielak was arrested in Fort Pierce, Florida by State

Trooper Dennis Roberts, Jr. following a traffic stop during which officers found a

bag of marijuana in Wasielak’s car. The next day, Wasielak was released on bond

and disappeared. On February 12, 2007, Wasielak’s probation officer, Omar



                                          2
Borges, learned through Wasielak’s father that Wasielak had been arrested and

released and that Wasielak had “taken off.” On February 20, 2007, Wasielak

called probation officer Borges from Fort Lauderdale and said that he had “goofed

up” and wanted to turn himself in. Borges told Wasielak that a warrant for his

arrest had not yet been issued and to hold off.

      On March 4, 2007, a St. Lucie County deputy sheriff, Russell Tucker,

responded to a possible suicide attempt at Wasielak’s home in Fort Pierce. Upon

arriving, Tucker could see Wasielak through the living room window pacing back

and forth with a large knife in one hand and another knife in his pocket.

Wasielak’s mother advised Tucker that Wasielak had taken a handful of Oxycontin

pills and that she believed Wasielak needed medical attention. Deputies entered

the home, and Wasielak refused to drop the knives. Attempts to subdue Wasielak

were unsuccessful, but he finally was apprehended after he passed out.

B.    Petition for Revocation

      By February 28, 2007, probation officer Borges had filed a petition

recommending that Wasielak’s supervised release be revoked because Wasielak

had failed to comply with the conditions of supervised release by: (1) failing to

refrain from violation of the law, as he was arrested and charged with drug

offenses in January 2007; (2) unlawfully possessing or using a controlled



                                          3
substance in relation to the January 2007 drug offenses; (3) failing to notify his

probation officer of a change in residence; and (4) failing to notify his probation

officer within 72 hours of his January 2007 arrest. In an amended petition filed in

April 2007, the probation officer added that Wasielak had committed a fifth

violation by possessing a dangerous weapon when he used a large folding knife

and a large hunting knife in an aggressive and threatening manner towards law

enforcement officers during the March 2007 incident.

      At the revocation hearing, the district court heard testimony from Borges,

State Trooper Roberts and Deputy Sheriff Tucker. In addition to the facts already

discussed, Borges also testified that Wasielak had difficulty maintaining jobs and

that Borges did not think that Wasielak took his supervised release conditions

seriously.

      The district court credited the testimony of the witnesses and found

Wasielak guilty of the charged violations. Wasielak’s counsel informed the district

court that Wasielak had discussed trying to postpone the sentencing to see if he

could come up with the money to pay his restitution and keep from being sent back

to prison. The government responded that it had first heard Wasielak’s suggestion

that he pay the restitution an hour prior to the hearing.

      In determining an appropriate sentence, the district court stated that “the



                                           4
marijuana offense coming so soon after his release warrants a substantial

sentence.” The district court also noted Wasielak’s unwillingness to work within

the supervision system, as evidenced by his failure to report his arrest to his

probation officer and his failure to work. The district court observed that Wasielak

had mental health issues that needed to be addressed, and stated that it would

recommend to the Bureau of Prisons that Wasielak be sent to a facility with the

capacity to address those issues. The district court also stated that it had

considered the 18 U.S.C. § 3553(a) factors and sentenced Wasielak to 18 months’

imprisonment and 18 months’ supervised release.

      After the district court imposed the sentence, Wasielak’s counsel asked the

court not to impose supervised release because his “response to supervision has

always been difficult . . . .” The district court nevertheless decided that it would

impose the 18-month supervision period and that “[p]art of the reason is he’s got a

restitution obligation, and supervision is the primary way that that tends to be

enforced.” The district court acknowledged that Wasielak had been difficult to

supervise, but expressed hope that Wasielak would cooperate after serving his

sentence and receiving mental health treatment, as follows:

            He’s been difficult to supervise and he may be again. And you
      may be right, that it’s a losing proposition, he winds up back in court.
      I hope that’s not true. I hope he gets some mental health treatment
      and that he buys into the supervision system. I certainly haven’t given

                                           5
      up on Mr. Wasielak. I hope he hasn’t given up on himself, and I hope
      that the – you know, the probation department provides some good
      assistance, and I hope they’ll do it and that Mr. Wasielak will accept it
      and this time it will work out.

Wasielak asserted, through counsel, that he would rather get two years’

imprisonment than return to supervised release. Wasielak himself then stated,

“Even the maximum there is. I’m not going on supervised release.” When the

district court asked Wasielak to comply with the terms, Wasielak stated, “I’m not.

I’ll be back in your courtroom again.”

                                  II. DISCUSSION

      On appeal, Wasielak does not challenge the revocation of his supervised

release or even the reasonableness of his 18-month prison sentence. Rather,

Wasielak challenges the reasonableness of the district court’s decision to impose a

new term of supervised release.

      Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and require the defendant

to serve prison time instead of supervised release after considering certain factors

set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3583(e)(3); see also United States v.

Sweeting, 437 F.3d 1105, 1107 (11th Cir. 2006). A district court also may include

a requirement that the defendant be placed on a term of supervised release, so long

                                          6
as the term does not exceed the term of supervised release authorized by statute for

the offense that resulted in the original term of supervised release, less the term of

imprisonment imposed upon revocation of supervised release. 18 U.S.C.

§ 3583(h).1

       We review sentences imposed for violation of supervised release for

reasonableness. Sweeting, 437 F.3d at 1107. “In reviewing the ultimate sentence

imposed by the district court for reasonableness, we consider the final sentence, in

its entirety, in light of the § 3553(a) factors.” United States v. Thomas, 446 F.3d

1348, 1351 (11th Cir. 2006).2 Our evaluation also must be made with regard to the

reasons for the sentence, as stated by the district court. United States v. Williams,

456 F.3d 1353, 1361 (11th Cir. 2006).

       Here, the district court’s imposition of an 18-month term of supervised

release was reasonable. The district court stated that it had considered the

       1
         Wasielak’s 18 U.S.C. § 371 offense carried a maximum term of three years’ supervised
release. 18 U.S.C. § 3583(b)(2). Upon revocation, Wasielak was sentenced to 18 months’
imprisonment, leaving 18 months for supervised release. See 18 U.S.C. § 3583(h). Wasielak
does not contend that his second 18-month supervised release term exceeded the allowable term
of supervised release.
       2
         Section 3583(c) requires the district court to consider some of the § 3553(a) factors in
imposing an initial term of supervised release and § 3583(e) requires the district court to
consider some of the § 3553(a) factors in revoking a term of supervised release and imposing a
prison term. However, § 3583(h), which authorizes the district court to impose a second term of
supervised release following revocation, does not mention the § 3553(a) factors. Because the
parties agree in their briefs that the district court must consider the § 3553(a) factors in deciding
whether to impose a second term of supervised release following revocation, we assume, without
deciding, that the district court must do so.

                                                  7
§ 3553(a) factors in determining an appropriate sentence and specifically

mentioned that enforcing restitution was part of the reason for imposing a term of

supervised release. See 18 U.S.C. § 3553(a)(7) (listing as a factor to consider the

need to provide restitution to victims).

       Wasielak emphasizes that the need to ensure restitution was the only reason

given by the district court for the term of supervised release.3 However, in

fashioning a sentence, the district court need not consider each § 3553(a) factor

explicitly, United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005), and “an

acknowledgment by the district court that it has considered the defendant’s

arguments and the factors in section 3553(a)” will suffice. United States v. Talley,

431 F.3d 784, 786 (11th Cir. 2005).

       Here, the district court listened to Wasielak’s concerns regarding the

imposition of supervised release and indicated that it believed that Wasielak could

succeed with supervised release after he received mental health treatment and

assistance from the probation office. This exchange reflects that, in deciding

whether to impose a term of supervised release, the district court also considered

       3
         Wasielak also stresses that his ability to pay restitution was not in issue during the
hearing. Although a failure to pay restitution was not the basis for Wasielak’s revocation of
supervised release, we do not agree that restitution was not relevant when the district court
fashioned a sentence following revocation. Evidence was presented at the hearing that Wasielak
had difficulty maintaining employment. Furthermore, Wasielak clearly still owed restitution,
given that he had considered trying to postpone sentencing to see if he could come up with the
money to pay it.

                                               8
Wasielak’s history and characteristics and the need for his sentence to provide

effective correctional treatment. See 18 U.S.C. § 3553(a)(1), (a)(2)(D).

      Wasielak’s argument that it was unreasonable to place him on supervised

release because he will not conform to the terms of that release is without merit. In

light of Wasielak’s rapid return to criminal behavior following his release from

incarceration, an additional term of supervised release after incarceration and

mental health treatment is reasonable. See Johnson v. United States, 529 U.S. 694,

708-09, 120 S. Ct. 1795, 1805 (2000) (stating that “[t]he congressional policy in

providing for a term of supervised release after incarceration is to improve the odds

of a successful transition from the prison to liberty”). As this Court has noted,

“[d]efendants who violate the conditions of their supervised release are the

defendants most in need of more supervised release.” United States v. Gresham,

325 F.3d 1262, 1268 (11th Cir. 2003). The district court properly considered

supervised release as a way to facilitate Wasielak’s rehabilitation and successful

transition back into society.

      Based on the record in this case, we cannot say that Wasielak’s 18-month

term of supervised release is unreasonable.

      AFFIRMED.




                                          9